Beeves, J. A citation was issued by the County Court of Franklin county, commanding the appellants to appear before said court, to answer Charles A. Akin, administrator of the estate of Sarah Hammons, deceased, if they or either of them had any money or effects in their possession or control, or have concealed and embezzled any money or effects belonging to the estate of Sarah Hammons, deceased. This citation was issued upon the petition of Joseph Hammons, who states that Sarah Hammons died intestate on the 6th day of April, 1878, naming her heirs; that deceased was not indebted to any one and that letters of administration were not granted upon her estate until about August 26, 1887; that petitioner, is interested in said estate and that he believes that Mathew Conner and Julia Conner have in their possession, or embezzled or concealed money and effects -belonging to said estate. The case was tried in the County Court and thence taken by appeal to the Circuit Court, where the trial resulted adversely to appellants, and they prosecute a further appeal to this court. This proceeding was instituted under Secs. 81 and 82, Chap. 3, Starr & C. Ill. Stat., p. 226. Taking all that the. evidence proves, or tends to prove, we do not find any warrant in the evidence for the finding of the Cii cuit Court that at the time of the death of- Sarah Hammons there came into the hands of Mathew Conner and Julia Conner the sum of $1,600 in money, etc. The only proof which we find in the record bearing directly on the question as to what money came into the hands of either of .appellants at the time of the death of Sarah Hammons, is the testimony of Martha Crawford, who testifies that shortly after the death of Sarah Hammons, Julia Conner said to her, “ that she had $1,600 of Mammie’s money and that Mat would never get his fingers on it.” Even if we concede that this testimony would be sufficient, taken in connection with the other evidence in the case, to warrant a finding that at the time of the death of Sarah Hammons there c.ame into the hands of Julia Conner $1,600 in money belonging to the estate of Sarah Hammons, we do not see upon what legal principle it would warrant such a finding against Mathew Conner, and the entry by the court of an order that appellants jointly pay the sum so found to the administrator. What Mrs. Crawford says that Mathew Conner said about borrowing $1,200 of his wife, would not, in our judgment, warrant the finding that the $1,600 came into the hands of the appellants jointly. For this error the judgment or order of the Circuit Court is reversed and the cause remanded. Reversed and remanded.